ORDER

PER CURIAM.
Plaintiff, James P. Morrissey, appeals the granting of summary judgment in favor of defendants, Florissant Valley Fire Protection District of St. Louis County (FVFPD), Jack C. Dunn, Al A. Hauswirth, and Shannon P. Duffy, individually and as members of FVFPD’s board of directors and pension board, in an action brought by plaintiff for declaratory judgment (Count I) and breach of fiduciary duty (Count II).
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detañed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holdings.